DETAILED ACTION

1.	This Office Action is in response to the amendment filed on Mar. 29, 2022. Claims 1, 7, and 15 are amended. Therefore, claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant’s arguments
3.	Applicant’s arguments are moot in view of new ground of rejection since they are based on newly added limitations and applicant’s interpretation of newly added limitation in relationship with original limitations, that is addressed in the rejection rendered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-5, 7- 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. U.S. 2018/0121663 hereinafter “Hassan” Published May 3, 2018 in view of Desai et al. U.S. 2015/0302398 hereinafter “Desai” published Oct. 22, 2015.

Regarding claim 1, Hassan teaches: A method for data privacy in screen sharing during Web conferencing (Hassan, see abstract along with ¶¶ [0026 and 0032], “Techniques for sharing protection for a screen sharing experience are described”; “The communication service 120 maintains a presence across many different networks and can be implemented according to a variety of different architectures, such as a cloud-based service, a distributed service, a web-based service, and so forth”), the method comprising: 
selecting during a Web conference a third-party application executing in a presenter computing system contemporaneously with a conferencing application also executing in the presenter computing system (Hassan, see ¶ [0043], “As part of the communication session 204, the user 128 performs an action to share a portion of a desktop 210 of the display device 114 with the user 202. Generally, the desktop 210 represents a portion of the display device 114 in which different interfaces and controls for applications, tasks, system operations, and so forth, are displayed. For instance, the user 128 selects a share control 212 from a communication client interface 214a. Generally, the Communication client interface 214a represents an interface for the communication client 110 that enables the user 128 to perform various actions and view status information pertaining to the communication session 204. Selection of the share control 212 activates a sharing mode 216 that causes at least a portion of the desktop 210 to be shared with the endpoint device 116a”); 
activating screen sharing in the conferencing application sharing a display screen of the third-party application with different attendees by way of respectively different attendee computers over a computer communications network (Hassan, see ¶ [0044], “Accordingly, responsive to the user action to activate the sharing mode 216, a region 218a of the desktop 210 is shared with the endpoint 116a. The user action to share the desktop 210 causes a visual representation 220 of the region 218a to be presented within a Communication client interface 214a displayed on a display 222 of the endpoint device 116a … the user 128 selects a protect control 224 from the Communication client interface 214a, which activates a sharing protect mode that enables the region 218b to be designated as sharing protected” and continues on ¶ [0048], “Generally, content can be designated as sharing protected dynamically and while the communication session 204 is in progress. For instance, the user 128 can perform actions to cause sharing protection for the region 218b to be applied and then later removed and while the communication session 204 is in progress. Alternatively or additionally, certain content can be persistently designated as sharing protected such that sharing protection is automatically applied across multiple separate communication sessions” and lastly see ¶ [0113], “In the example system 1200, multiple devices are interconnected through a central computing device. The central computing device may be local to the multiple devices or may be located remotely from the multiple devices. In one embodiment, the central computing device may be a cloud of one or more server computers that are connected to the multiple devices through a network, the Internet, or other data communication link”);  
querying an access control interface of the third-party application for the attendees in order to receive access control data for the third-party application in respect to the attendees (Hassan, see ¶ [0048], “certain content can be persistently designated as sharing protected such that sharing protection is automatically applied across multiple separate communication sessions. Persistent sharing protection, for example, can be applied based on an application ID, a content type, a specific portion of the desktop 210, and so forth”); 
identifying a protected data field in the display screen and determining whether or not one of the attendee computers is associated with one of several access control rules based upon the received access control data that prohibits display of content in the protected data field (Hassan, see ¶ [0050], “the user 128 is participating in a screen sharing experience with a user 302 as part of the communication session 204, and designates the region 218b as sharing protected, such as described elsewhere herein”); and,
masking the data field in the shared display screen for the one of the attendee computers while displaying remaining portions of the shared display screen in the one of the attendee computers (Hassan, see ¶ [0050], “In response, the encryption module 130 encrypts content from the region 218b. In this scenario, however, content from the region 218b is locally encrypted such that the content is obscured on both the display 114 and a display 304 of an endpoint device 116b of the user 302. For instance, notice that the region 218b is visually obscured ( e.g., scrambled) on the desktop 210, as well as in a Communication client interface 214b presented by a communication client 118b of the endpoint device 116b. In at least some implementations, visually obscuring the region 218b locally on the desktop 210 enables the entire desktop 210 to be captured and encoded by the codec 132 and transmitted to the endpoint device 116c as a single encoded video stream 304”).
Hassan does not explicitly disclose the access control interface is the access control list interface indicating whether each one of the attendees are registered users of the third party application. 
However, Desai discloses the access control list interface indicating whether each one of the attendees are registered users of the third party application (Desai, ¶ [0212] where examiner equates “the widget provider” equate to applicant’s limitation “third party application” and where it discloses IDs associated with application names that provider delivers; ¶ [0219, 0229, 0239] teach how such applications are related to user interface code for access (access control list widget, access controller and finally in 0239 it discloses how user having user ID (equate to applicant limitation “register users” interacts through the interface for downloading widget through third party, where all those applications and users are registered or get registered).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hassan with the teaching of Desai because the use of Desi’s idea (Desai, ¶ [0212,0239]) could provide Hassan (Hassan, abstract) the ability to perform downloading third party applications through providers as third party where register users using their ID through interface control list (widgets control list)(Desai, ¶¶ [0233]).

Regarding claim 2, Hassan teaches all the limitations of claim 1. Further Hassan teaches: wherein the access control rule prohibits display of the protected data field in any attendee computer of an attendee lacking credentials to access the third-party application as indicated by the access control data (Hassan, first see FIG. 9 items 902 and 906 along with ¶¶ [0014 and 0034], “The communication client 110 further maintains and/or has access to group memberships 126, which represent identifiers for different groups that a user 128 of the client device 102 is a member of. Generally, a "group" refers to a grouping of different users based on different criteria. A particular group, for instance, represents a collection of user identifiers and/or device identifiers that belong to the particular group” then see ¶ [0036], “Sharing protected content, for instance, may be encrypted by the encryption module 130 such that an endpoint device 116 that receives the encrypted content cannot view the content in the clear unless the endpoint device 116 has access to a particular key 134 that was used to encrypt the content”).

Regarding claim 3, Hassan teaches all the limitations of claim 1. Further Hassan teaches: wherein the masking of the data field comprises determining a location and dimension of the data field in the display screen, generating an image of the display screen, superimposing over the location in the generated image a graphical image of the dimension of the data field, and transmitting the image to the one of the attendee computers (Hassan, first see FIG. 4 items 218a and 218b along with ¶ [0050], “from the region 218b is locally encrypted such that the content is obscured on both the display 114 and a display 304 of an endpoint device 116b of the user 302. For instance, notice that the region 218b is visually obscured ( e.g., scrambled) on the desktop 210, as well as in a Communication client interface 214b presented by a communication client 118b of the endpoint device 116b. In at least some implementations, visually obscuring the region 218b locally on the desktop 210 enables the entire desktop 210 to be captured and encoded by the codec 132 and transmitted to the endpoint device 116c as a single encoded video stream 304. For instance, the encoded video stream 304 includes video data 306 and voice data 306, and the video data 306 includes unobscured (e.g., unencrypted) portions of the desktop 210 (e.g., the region 218a) as well as the obscured region 218b. Thus, the entire desktop”).

Regarding claim 4, Hassan teaches all the limitations of claim 1. Further Hassan teaches: establishing a table in the conferencing application associating different fields of different specified third-party applications with different ones of the access control rules; and, responding to a selection of a particular one of the specified third-party applications for screen sharing by retrieving from the table a corresponding one of the access control rules, identifying the protected data field in a display of the particular one of the specified third-party application, additionally identifying an attendee receiving the display in a corresponding one of the attendee computers (Hassan, see ¶¶ [0033-0034], “The communication client 110 further includes a sharing module 122 … The sharing module 122 maintains sharing policies 124, which are representative of different sets of data that specify permissions and criteria for sharing content between the client device 102 and the endpoint devices 116. The sharing policies 124, for instance, specify which regions of the display device 114 may be shared with the endpoint devices 116, and which regions of the display device 114 may not be shared with the endpoint devices 116. Alternatively or additionally, the sharing policies 124 are content and/or application-specific …. The sharing policies 124 can specify that an application window for a particular application 108 is permitted to be shared, whereas an application window for a different application 108 is not permitted to be shared. Generally, the sharing policies 124 can be configured in various ways, such as via default settings specified by an application developer, end user-specified settings, by information technology (IT) personnel, and so forth”; “additionally to designating sharing privileged groups, the sharing policies 124 may designate specific sharing privileged users, devices, network domains, and so forth”)., and 
applying the corresponding one of the access control rules to the protected data field in respect to the identified attendee. (Hassan, see ¶ [0034], “The communication client 110 further maintains and/or has access to group memberships 126, which represent identifiers for different groups that a user 128 of the client device 102 is a member of … collection of user identifiers and/or device identifiers that belong to the particular group. Generally, a group may be created and managed to control  access to hardware resources, software resources, content, file systems (e.g., directories), and so forth … additionally to designating sharing privileged groups, the sharing policies 124 may designate specific sharing privileged users, devices, network domains, and so forth ”). 

Regarding claim 5, Hassan teaches all the limitations of claim 1. Further Hassan teaches: further comprising generating a prompt during a Web conference in the conferencing application indicating a prohibition on sharing of the content in the protected data field in the one of the attendee computers, the prompt identifying ones of the attendee computers receiving the masked data field in the shared display screen (Hassan, first see FIG. 11 items 1102, 1104, and 1106 along with ¶¶ [0050, 0062, 0095-0096, and 0125], “notice that the region 218b is visually obscured ( e.g., scrambled) on the desktop 210, as well as in a Communication client interface 214b presented by a communication client 118b of the endpoint device 116b. In at least some implementations, visually obscuring the region 218b locally on the desktop 210 enables the entire desktop 210 to be captured and encoded by the codec 132 and transmitted to the endpoint device 116c as a single encoded video stream 304 …. the encoded video stream 304 includes video data 306 and voice data 306, and the video data 306 includes unobscured (e.g., unencrypted) portions of the desktop 210 (e.g., the region 218a) as well as the obscured region 218b. Thus, the entire desktop 210 can be transmitted as part of the communication session 204 without requiring the region 218b to be encrypted and communicated as a separate encrypted portion of content as part of the communication session 204”). 

Regarding claim 7, this claim defines a system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Furthermore, Hassan in FIG. 12 computing device item 1202 introduce system 1204 with processor and memory Therefore, claim 7 is rejected with the same rational as in the rejection of claim 1. 
Regarding claim 8, Hassan teaches all the limitations of claim 1. Further Hassan teaches: wherein the program instructions execute in the memory of the host computing system (Hassan, see FIG. 1 and FIG. 12 with related texts). 

Regarding claim 9, Hassan teaches all the limitations of claim 1. Further Hassan teaches: wherein the program instructions execute in memory of the corresponding one of the attendee computers. (Hassan, see FIG. 1 - FIG. 12 with related texts). 

Regarding claim 10, this claim defines a system claim that corresponds to method claim 2 and does not define beyond limitations of claim 2. Furthermore, Hassan in FIG. 12 computing device item 1202 introduce system 1204 with processor and memory Therefore, claim 10 is rejected with the same rational as in the rejection of claim 2. 

Regarding claim 11, this claim defines a system claim that corresponds to method claim 3 and does not define beyond limitations of claim 3. Furthermore, Hassan in FIG. 12 computing device item 1202 introduce system 1204 with processor and memory Therefore, claim 11 is rejected with the same rational as in the rejection of claim 3. 

Regarding claim 12, this claim defines a system claim that corresponds to method claim 4 and does not define beyond limitations of claim 4. Furthermore, Hassan in FIG. 12 computing device item 1202 introduce system 1204 with processor and memory Therefore, claim 12 is rejected with the same rational as in the rejection of claim 4. 

Regarding claim 13, this claim defines a system claim that corresponds to method claim 5 and does not define beyond limitations of claim 5. Furthermore, Hassan in FIG. 12 computing device item 1202 introduce system 1204 with processor and memory Therefore, claim 13 is rejected with the same rational as in the rejection of claim 5. 

Regarding claim 15, this claim defines a device claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Furthermore, Hassan in ¶ [0109] discloses computing device that execute instruction through memory Therefore, claim 15 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 16, this claim defines a device claim that corresponds to method claim 2 and does not define beyond limitations of claim 2. Furthermore, Hassan in ¶ [0109] discloses computing device that execute instruction through memory Therefore, claim 16 is rejected with the same rational as in the rejection of claim 2. 

Regarding claim 17, this claim defines a device claim that corresponds to method claim 3 and does not define beyond limitations of claim 3. Furthermore, Hassan in ¶ [0109] discloses computing device that execute instruction through memory Therefore, claim 17 is rejected with the same rational as in the rejection of claim 3.

Regarding claim 18, this claim defines a device claim that corresponds to method claim 4 and does not define beyond limitations of claim 4. Furthermore, Hassan in ¶ [0109] discloses computing device that execute instruction through memory Therefore, claim 18 is rejected with the same rational as in the rejection of claim 4. 

Regarding claim 19, this claim defines a device claim that corresponds to method claim 5 and does not define beyond limitations of claim 5. Furthermore, Hassan in ¶ [0109] discloses computing device that execute instruction through memory Therefore, claim 19 is rejected with the same rational as in the rejection of claim 5. 

9.	Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. U.S. 2018/0121663 hereinafter “Hassan” Published May 3, 2018 in view of Desai et al. U.S. 2015/0302398 hereinafter “Desai” published October 22,2015, and further in view of Reynolds et al. U.S. 2015/0012270 hereinafter “Reynolds” Published Jan. 8, 2015. 

Regarding claim 6, Hassan and Desai teach all the limitations of claim 1. Hassan does teach sharing the shared display screen of the Web conference to be associated with one of several access control rules that prohibits display of content in the protected data field in above limitations. Hassan and Desai do not explicitly disclose: muting audio during playback of a recorded form of the Web conference to a playback attendee
However, Reynolds does teach: muting audio during playback of a recorded form of the Web conference to a playback attendee (Reynolds, see first ¶ [0049], “These mute and unmute events can be detected and used to stop the conference call's live audio and start the recorded playback …     when that speaker finishes speaking and mutes again, the recording of any other utterances is played back to the speaker. A user may select to link ( 1) a selection of the unmute button to a pause of the audio, and (2) a selection of the mute button to a play of the audio”; then see ¶ [0088], “conference services using peer to peer connections will be increasingly prevalent. It may be desirable for each participant to record his own voice and no one else's. In this manner, the systems and methods described herein may ensure that each person or assignee has ownership and control of his own utterances, and such utterances are each person's or assignee's own property … For example, the metadata may include presentations or a video of a screen sharing used during the conference. In an example, the other users are only given access to play the content, but not to copy the content and store them on other devices. In this case, the speaker may update the permissions by removing permissions for one or more users after initially providing access”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hassan as modified with the teaching of Reynolds because the use of Reynolds’ idea (Reynolds, ¶ [0088]) could provide Hassan as modified (Hassan, abstract) the ability to perform an interactive user audio recording that each participant to record his own voice and no one else in order to control access to play content by muting and unmuting events during the playback, “These mute and unmute events can be detected and used to stop the conference call's live audio and start the recorded playback”; “the metadata may include presentations or a video of a screen sharing used during the conference. In an example, the other users are only given access to play the content, but not to copy the content and store them on other devices.” (Reynolds, ¶¶ [0049 and 0088]).

Regarding claim 14, this claim defines a system claim that corresponds to method claim 6 and does not define beyond limitations of claim 6. Furthermore, Hassan in FIG. 12 computing device item 1202 introduce system 1204 with processor and memory Therefore, claim 14 is rejected with the same rational as in the rejection of claim 6. 

Regarding claim 20, this claim defines a device claim that corresponds to method claim 6 and does not define beyond limitations of claim 6. Furthermore, Hassan in ¶ [0109] discloses computing device that execute instruction through memory Therefore, claim 20 is rejected with the same rational as in the rejection of claim 6. 

Examiner note:
10.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rieke et al. US 2016/0072831 A1 disclose system and methods for network analysis and reporting.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437